

EXHIBIT 10.1

 
AMENDMENT NO. 7
 
TO AMENDED AND RESTATED CREDIT AGREEMENT
 
This Amendment No. 7 to Amended and Restated Credit Agreement is dated as of
July 31, 2017 (this “Agreement”), and is among the Lenders identified on the
signature pages hereof as Lenders (which Lenders constitute the Required Lenders
and, as applicable, all of the Lenders directly affected by the applicable
amendments to be effected by this Agreement), WELLS FARGO BANK, NATIONAL
ASSOCIATION, a national banking association (“Wells Fargo”), as agent for the
Lenders (Wells Fargo, in that capacity, “Agent”), PAC-VAN, INC., an Indiana
corporation (“Pac-Van”), LONE STAR TANK RENTAL INC., a Delaware corporation
(“Lone Star”), GFN REALTY COMPANY, LLC, a Delaware limited liability company
(“GFNRC”), SOUTHERN FRAC, LLC, a Texas limited liability company (“Southern
Frac” and, together with Pac-Van, Lone Star, and GFNRC, each a “Borrower”).
 
The Lenders, Agent, and Borrowers are party to an Amended and Restated Credit
Agreement dated as of April 7, 2014 (as amended, restated, supplemented, or
otherwise modified before the date of this Agreement, the “Credit Agreement”).
 
The parties desire to modify the Credit Agreement in certain respects.
 
The parties therefore agree as follows:
 
1. Definitions. Defined terms used but not defined in this Agreement are as
defined in the Credit Agreement.
 
2. Acknowledgments and Consents (Celtic Capital Lease Facility).
 
(a) The parties hereby acknowledge the following:  that in connection with and
pursuant to an Amendment No. 1 to Amended and Restated Credit Agreement dated as
of May 23, 2014, between Agent, the Lenders party thereto, and the Loan Parties
party thereto (“Amendment No. 1”), Agent, the Lenders party thereto, and the
Loan Parties party thereto intended, among other things, to increase the maximum
permitted principal amount of Permitted Purchase Money Indebtedness to
$10,000,000;  that due to a scrivener’s error in Amendment No. 1, that increased
maximum permitted principal amount was applied to the definition of “Permitted
Investments” instead of the definition of “Permitted Purchase Money
Indebtedness”;  that in good-faith reliance on the changes intended to be
effected in connection with and pursuant to Amendment No. 1, the applicable
Borrowers subsequently entered into certain Capital Leases and incurred certain
Capitalized Lease Obligations, intending those Capitalized Lease Obligations to
be Permitted Purchase Money Indebtedness;  that in good-faith reliance on the
changes intended to be effected in connection with and pursuant to Amendment
No. 1, the applicable Borrowers subsequently refinanced those Capitalized Lease
Obligations pursuant to an equipment-leasing and -financing arrangement with
Celtic Commercial Finance (that Person, “Celtic”; that equipment-leasing and
-financing arrangement, the “Celtic Capital Lease Facility”; the Indebtedness
under the Celtic Capital Lease Facility immediately before giving effect to the
Celtic Sale–Leaseback Disposition (defined below), the “Existing Celtic Capital
Lease Indebtedness”), intending the Indebtedness under that refinancing to be
Refinancing Indebtedness in respect of those Capitalized Lease Obligations; and
 that but for the scrivener’s error described in clause (2) above, the
Capitalized Lease Obligations described in clause (3) above would have been, and
the Existing Celtic Capital Lease Indebtedness would be, Permitted Purchase
Money Indebtedness.
 
 1

 
 
(b) Borrowers have requested that Agent and the Required Lenders do the
following:  consent to the applicable Borrowers’ selling the fixed assets
described in Schedule 1 to this Agreement to Celtic as part of a sale–leaseback
transaction under the Celtic Capital Lease Facility (that sale of fixed assets,
the “Celtic Sale–Leaseback Disposition”); and  deem the Existing Celtic Capital
Lease Indebtedness and the Capitalized Lease Obligations to be incurred in
connection with the Celtic Sale–Leaseback Disposition to be Permitted Purchase
Money Indebtedness.
 
(c) Subject to the other terms of this Agreement, Agent and the Required Lenders
hereby  consent to the Celtic Sale–Leaseback Disposition; and  deem the Existing
Celtic Capital Lease Indebtedness and the Capitalized Lease Obligations to be
incurred in connection with the Celtic Sale–Leaseback Disposition to be
“Permitted Purchase Money Indebtedness” as defined in the Credit Agreement
immediately after giving effect to this Agreement.
 
(d) In connection with the Celtic Sale–Leaseback Disposition, Borrowers shall
prepay the Obligations in accordance with Sections 2.4(e)(ii) and 2.4(f)(i) of
the Credit Agreement in an amount equal to 100% of the Net Cash Proceeds of the
Celtic Sale–Leaseback Disposition.
 
(e) The parties hereby acknowledge that the principal amount of the Existing
Celtic Capital Lease Indebtedness and the Capitalized Lease Obligations to be
incurred in connection with the Celtic Sale–Leaseback Disposition is and will be
included as part of the maximum permitted principal amount of “Permitted
Purchase Money Indebtedness” as defined in the Credit Agreement immediately
after giving effect to this Agreement.
 
(f) The acknowledgments and consents set forth in this Section 2 do not affect
the continued legality, validity, and binding effect of the Credit Agreement and
the other Loan Documents. The Credit Agreement and other Loan Documents continue
to be fully enforceable in each case, except as expressly provided in this
Agreement. The acknowledgments and consents set forth in this Section 2 are
specifically limited in time and scope as described above and do not extend or
apply to any other event, occurrence, or circumstances in existence as of the
date of this Agreement or arising after the date of this Agreement. In addition,
the acknowledgments and consents set forth in this Section 2 do not constitute
or establish (and are not to be deemed to constitute or establish) a custom or a
practice on the part of Agent or any Lender and do not prejudice any rights of
Agent or any Lender in respect of any other departure from the terms of the
Credit Agreement or any other Loan Document.
 
3. Amendments to Credit Agreement.
 
(a) The definition of “Permitted Dispositions” in Schedule 1.1 to the Credit
Agreement is hereby amended as follows:  by deleting existing clauses (p) and
(q) (which clauses are being amended to read in their entirety as new
clauses (r) and (p), respectively, pursuant to this Section 3(a)); and  by
inserting the following new clauses (p), (q), and (r):
 
“            
(p)            
sales, abandonment, or other dispositions of Equipment and Inventory in
connection with the closing of a branch office of a Borrower;
 
 2

 
 
(q)           sales of fixed assets pursuant to a sale–leaseback transaction in
respect of such fixed assets entered into substantially concurrently with the
incurrence of Capitalized Lease Obligations constituting Permitted Purchase
Money Indebtedness in respect of such fixed assets, so long as (i) the
consideration received for the fixed assets to be so disposed is at least equal
to the fair market value of such fixed assets, (ii) all fixed assets to be so
disposed are the subject of one or more Capital Leases and the related
Capitalized Lease Obligations constituting Permitted Purchase Money Indebtedness
incurred in connection with such sale–leaseback transaction, and (iii) the fixed
assets to be so disposed are not included the most recent Borrowing Base
Certificate delivered by Borrowers to Agent; and
 
(r)           sales or dispositions of assets (other than Accounts, Inventory,
Equity Interests of Subsidiaries of any Borrower) not otherwise permitted in
clauses (a) through (q) above so long as made at fair market value and the
aggregate fair market value of all assets disposed of in fiscal year (including
the proposed disposition) would not exceed $1,000,000.”
 
(b) Clause (p) of the definition of “Permitted Investments” in Schedule 1.1 to
the Credit Agreement is hereby amended to read in its entirety as follows, to
correct a scrivener’s error:
 
“            
(p)            
Investments in the form of Capital Leases made by a Borrower or any of its
Subsidiaries as lessor for the purpose of financing the purchase by the lessee
thereunder of the Equipment subject to that Capital Lease, so long as the
aggregate amount of all such Investments does not exceed $1,000,000 at any time,
and”
 
(c) The definition of “Permitted Purchase Money Indebtedness” in Schedule 1.1 to
the Credit Agreement is hereby amended to read in its entirety as follows, to
correct a scrivener’s error:
 
“            
“Permitted Purchase Money Indebtedness” means, as of any date of determination,
Indebtedness (other than the Obligations, but including Capitalized Lease
Obligations), incurred after the Closing Date and at the time of, or within 20
days after, the acquisition (including pursuant to any sale–leaseback
transaction of the kind described in clause (q) of the definition of Permitted
Dispositions) of any fixed assets for the purpose of financing all or any part
of the acquisition cost thereof, in an aggregate principal amount outstanding at
any one time not in excess of $10,000,000.”
 
(d) Clause (k) of Schedule 5.2 to the Credit Agreement is hereby amended to read
in its entirety as follows, to enumerate the existing clause (k) as a new
subclause (i) and to add a new subclause (ii):
 
“            
(k)            
(i) a report in form and substance reasonably satisfactory to Agent setting
forth in reasonable detail as of the last day of the immediately preceding month
for each Certificated Unit as to which the items required by Section 5.16 have
not been completed (or were completed during such month): (A) the date on which
the applicable Loan Party applied to the appropriate Governmental Authority for
the Agent’s Lien to be noted on the applicable Certificate of Title and the Lien
of any other Person (other than the Trust) to be removed therefrom; (B) the
status of such application; (C) if applicable, the date on which such notation
of the Agent’s Lien was made; (D) if applicable, the date on which the Lien in
favor of any Person (other than Agent or the Trust) was removed from such
Certificate of Title; and (E) such other information as Agent reasonably
requests in order to confirm that Agent has a perfected first-priority Lien in
such Certificated Unit; and (ii) a report in form and substance reasonably
satisfactory to Agent setting forth in reasonable detail as of the last day of
the immediately preceding month for all Permitted Purchase Money Indebtedness
then outstanding: (A) the outstanding principal amount of such Permitted
Purchase Money Indebtedness; (B) all fixed assets that are the subject of such
Permitted Purchase Money Indebtedness; and (C) such other information as Agent
reasonably requests regarding such Permitted Purchase Money Indebtedness or such
fixed assets.”
 
 3

 
 
4. Representations. To induce Agent and the Lenders to enter into this
Agreement, each Borrower hereby represents to Agent and the Lenders as follows:
 
(1)
that that Borrower is duly authorized to execute and deliver this Agreement and
is and will continue to be duly authorized to borrow monies under the Credit
Agreement, as amended by this Agreement, and to perform its obligations under
the Credit Agreement, as amended by this Agreement;
 
(2)
that the execution and delivery of this Agreement and the performance by that
Borrower of its obligations under the Credit Agreement, as amended by this
Agreement, do not and will not conflict with any provision of law or of the
Governing Documents of that Borrower or of any agreement binding upon that
Borrower;
 
(3)
that the Credit Agreement, as amended by this Agreement, is a legal, valid, and
binding obligation of that Borrower, enforceable against that Borrower in
accordance with its terms, except as enforceability is limited by bankruptcy,
insolvency, or other similar laws of general application affecting the
enforcement of creditors’ rights or by general principles of equity limiting the
availability of equitable remedies;
 
(4)
that the representations and warranties set forth in Section 4 of the Credit
Agreement, as amended by this Agreement, are true and correct in all material
respects (but if any representation or warranty is by its terms qualified by
concepts of materiality, that representation or warranty is true and correct in
all respects), in each case with the same effect as if such representations and
warranties had been made on the date of this Agreement, with the exception that
all references to the financial statements mean the financial statements most
recently delivered to Agent except for such changes as are specifically
permitted under the Credit Agreement and except to the extent that any such
representation or warranty expressly relates to an earlier date;
 
(5)
that that Borrower has complied with and is in compliance with all of the
covenants set forth in the Credit Agreement, as amended by this Agreement,
including those set forth in Section 5, Section 6, and Section 7 of the Credit
Agreement; and
 
(6)
that as of the date of this Agreement, no Default or Event of Default has
occurred and is continuing.
 
5. Conditions. The effectiveness of this Agreement is subject to satisfaction of
the following conditions:
 
(1)
that Agent has received  this Agreement executed by Agent, the Lenders, and
Borrowers; and  a Guarantor Acknowledgment in the form attached to this
Agreement executed by each Guarantor;
 
 
 4

 
 
(2)
that Agent has received copies (executed or certified, as appropriate) of all
other legal documents or minutes of proceedings taken in connection with the
execution and delivery of this Agreement to the extent Agent or its counsel
reasonably requests;
 
(3)
that Borrowers have paid all fees and expenses required to be paid by Borrowers
on the date of this Agreement under this Agreement, the Credit Agreement, or the
other Loan Documents; and
 
(4)
that all legal matters incident to the execution and delivery of this Agreement
are satisfactory to Agent and its counsel.
 
6. Release. Each Loan Party hereby waives and releases any and all current
existing claims, counterclaims, defenses, or set-offs of every kind and nature
which it has or might have against Agent or any Lender arising out of, pursuant
to, or pertaining in any way to the Credit Agreement, any and all documents and
instruments delivered in connection with or relating to the foregoing, or this
Agreement. Each Loan Party hereby further covenants and agrees not to sue Agent
or any Lender or assert any claims, defenses, demands, actions, or liabilities
against Agent or any Lender which occurred prior to or as of the date of this
Agreement arising out of, pursuant to, or pertaining in any way to the Credit
Agreement, any and all documents and instruments delivered in connection with or
relating to the foregoing, or this Agreement.
 
7. Miscellaneous.
 
(a) This Agreement is governed by, and is to be construed in accordance with,
the laws of the State of Illinois. Each provision of this Agreement is severable
from every other provision of this Agreement for the purpose of determining the
legal enforceability of any specific provision.
 
(b) This Agreement binds Agent, the Lenders, and Borrowers and their respective
successors and assigns, and will inure to the benefit of Agent, the Lenders, and
Borrowers and the successors and assigns of Agent and each Lender.
 
(c) Except as specifically modified or amended by the terms of this Agreement,
all other terms and provisions of the Credit Agreement and the other Loan
Documents are incorporated by reference in this Agreement and in all respects
continue in full force and effect. Each Borrower, by execution of this
Agreement, hereby reaffirms, assumes, and binds itself to all of the
obligations, duties, rights, covenants, terms, and conditions that are contained
in the Credit Agreement and the other Loan Documents.
 
(d) Each reference in the Credit Agreement to “this Agreement,” “hereunder,”
“hereof,” or words of like import, and each reference to the Credit Agreement in
any and all instruments or documents delivered in connection therewith, will be
deemed to refer to the Credit Agreement, as amended by this Agreement.
 
(e) This Agreement is a Loan Document. Each Borrower acknowledges that Agent’s
reasonable costs and out-of-pocket expenses (including reasonable attorneys’
fees) incurred in drafting this Agreement and in amending the Loan Documents as
provided in this Agreement constitute Lender Group Expenses.
 
 
 5

 
 
(f) The parties may sign this Agreement in several counterparts, each of which
will be deemed to be an original but all of which together will constitute one
instrument.
 
[Signature pages to follow]
 
  6

 
The parties are signing this Amendment No. 7 to Amended and Restated Credit
Agreement as of the date stated in the introductory clause.
 
 
 
PAC-VAN, INC.,
as a Borrower

 
By:            /s/ Christopher A. Wilson
Name:       Christopher A. Wilson
Title:         Secretary
 
LONE STAR TANK RENTAL INC.,
as a Borrower
 

By:            /s/ Christopher A. Wilson
Name:       Christopher A. Wilson
Title:         Secretary
 
GFN REALTY COMPANY, LLC,
as a Borrower
 
By:            /s/ Christopher A. Wilson
Name:       Christopher A. Wilson
Title:         Secretary
 
SOUTHERN FRAC, LLC,
as a Borrower
 
    By: GFN Manufacturing Corporation,
           a Delaware corporation, as Manager
 
By:            /s/ Christopher A. Wilson
Name:       Christopher A. Wilson
Title:         Secretary
 
 

 
 
Signature page to Amendment No. 7 to Amended and Restated Credit Agreement
(Pac-Van)

 
 
 
 
 
 
 
WELLS FARGO BANK, NATIONAL ASSOCIATION,
as Agent and as a Lender
 
 
By:  
/s/ Brian Hynds
 
Name: 
Brian Hynds
 
 
Its Authorized Signatory
 
 
 

 
 
Signature page to Amendment No. 7 to Amended and Restated Credit Agreement
(Pac-Van)

 
 
 
 
 
 
 
 
EAST WEST BANK,
as an existing Lender
 
 
By:  
/s/ John E. Kolg
 
Name: 
John E. Kolg
 
 
Its Authorized Signatory

 
 
 
Signature page to Amendment No. 7 to Amended and Restated Credit Agreement
(Pac-Van)

 
 
 
 
 
 
 
CIT BANK, N.A.,
f/k/a OneWest Bank N.A.,
successor in interest to OneWest Bank, FSB,
as an existing Lender
 
 
By:  
/s/ Prapti Basnet
 
Name: 
Prapti Basnet
 
 
Its Authorized Signatory

 
 
Signature page to Amendment No. 7 to Amended and Restated Credit Agreement
(Pac-Van)

 
 
 
 
 
 
 
THE PRIVATEBANK AND TRUST COMPANY,
as an existing Lender
 
 
By:  
/s/ Scott Dvornik
 
Name: 
Scott Dvornik
 
 
Its Authorized Signatory

 
 
Signature page to Amendment No. 7 to Amended and Restated Credit Agreement
(Pac-Van)

 
 
 
 
 
 
 
KEYBANK, NATIONAL ASSOCIATION,
as an existing Lender
 
 
By:  
/s/ Nadine M. Eames
 
Name: 
Nadine M. Eames
 
 
Its: Vice President

 
 
 
Signature page to Amendment No. 7 to Amended and Restated Credit Agreement
(Pac-Van)

 
 
 
 
 
 
 
BANK HAPOALIM B.M.,
as an existing Lender
 
 
By:  
/s/ Lenroy Hackett
 
Name: 
Lenroy Hackett, Senior Vice President
 
 
Its Authorized Signatory
 
 
 
 
By:  
/s/ Maxine Levy
 
Name: 
Maxine Levy, First Vice President
 
 
Its Authorized Signatory

 
 
 
Signature page to Amendment No. 7 to Amended and Restated Credit Agreement
(Pac-Van)

 
 
 
 
 
 
 
ASSOCIATED BANK, N.A.,
as an existing Lender
 
 
By:  
/s/ Matthew Kaney
 
Name: 
Matthew Kaney
 
 
Its Authorized Signatory
 
 
 

 
 
 
Signature page to Amendment No. 7 to Amended and Restated Credit Agreement
(Pac-Van)

 
 
 
 
 
 
 
GACP I, L.P.,
a Delaware limited partnership,
as an existing Lender
 
 
By:  
/s/ John Ahn
 
Name: 
John Ahn
 
 
Its Authorized Signatory

 
 
 
 
Signature page to Amendment No. 7 to Amended and Restated Credit Agreement
(Pac-Van)

 
GUARANTOR ACKNOWLEDGMENT
 
This Guarantor Acknowledgment refers to, and is attached to, an Amendment No. 7
to Amended and Restated Credit Agreement dated as of July 31, 2017, among
Pac-Van, Inc., an Indiana corporation (“Pac-Van”), Lone Star Tank Rental Inc., a
Delaware corporation (“Lone Star”), GFN Realty Company, LLC, a Delaware limited
liability company (“GFNRC”), Southern Frac, LLC, a Texas limited liability
company (“Southern Frac” and, together with Pac-Van, Lone Star, and GFNRC, each
a “Borrower”), the Lenders identified on the signature pages thereof as Lenders,
and Wells Fargo Bank, National Association, a national banking association, as
agent for the Lenders (the “Amendment”). Defined terms used but not defined in
this Guarantor Acknowledgment are as defined in the Amendment.
 
Each of the undersigned, in its capacity as a Guarantor, hereby does the
following: (1) consents to the Amendment; (2) acknowledges that the Amendment
does not in any way modify, limit, or release any of its obligations under the
Guaranty and Security Agreement to which it is a party; (3) ratifies and
confirms its obligations under the Guaranty and Security Agreement to which it
is a party and acknowledges that those obligations continue in full force and
effect; and (4) acknowledges that its consent to any other modification to any
Loan Document will not be required as a result of the consent set forth in this
Guarantor Acknowledgment having been obtained, except to the extent, if any,
required by the specific terms of that Loan Document.
 
Dated as of the date of the Amendment.
 
PV ACQUISITION CORP.,
an Alberta corporation
 
By:            /s/ Christopher A. Wilson
Name:       Christopher A. Wilson
Title:         Secretary
 
GFN MANUFACTURING CORPORATION,
a Delaware corporation

 
By:            /s/ Christopher A. Wilson
Name:       Christopher A. Wilson
Title:         Secretary
 

 

 
 
 
Guarantor Acknowledgment to Amendment No. 7 to Amended and Restated Credit
Agreement (Pac-Van)

 
SCHEDULE 1
 
Fixed Assets (Celtic Sale–Leaseback Transaction)
 
(See attached.)
 
 
 

 
 
Truck #00494 - 2002 Taylor Forklift
Truck #00494
Truck #00491 - Superline Container Trailer
Truck #00491
Truck #00492 - Superline Trailer
Truck #00492
Truck #00493 - Superline Trailer
Truck #00493
Truck #00489 - 2007 Freightliner
Truck #00489
Truck #00488 - 2006 Freightliner
Truck #00488
Truck #00496 - 2016 Chevy Silverado
Truck #00496
Truck #00500 - 2005 Freightlliner M2106
Truck #00500
TRUCK #00490 - 2007 Freightliner Columbia 120
TRUCK #00490
2007 INTERNATIONAL 8600
TRUCK #00502
2012 FREIGHTLINER CA113
TRUCK #00503
2009 FREIGHTLINER
TRUCK #00504
2016 FORD F350
TRUCK #00505
2010 INTERNATIONAL TRANSTAR 8600
TRUCK #00506
2002 INTERNATIONAL 8100
TRUCK #00508
SUPERLINE CONTAINER TRAILER DO20T492CDU
TRUCK #00509
CAT V-200 BSTR
TRUCK #00513
TRUCK #452 - 1998 Taylor TECE 156H Forklift
TRUCK #452
TRUCK #437 - 2013 Kenworth Winch Truck
TRUCK #437
TRUCK #420 - 2012 Kenworth Winch Truck
TRUCK #420
TRUCK #438 - 2012 Kenworth Winch Truck
TRUCK #438
TRUCK #461 - 2012 Ford F-650
TRUCK #461
TRUCK #444 - 2015 LandoU Trailer
TRUCK #444
TRUCK #436 - 2007 Freightliner CL120
TRUCK #436
TRUCK #453 - 1996 Mijack MY18H56 Forklift
TRUCK #453
Truck #00486 - 2001 Taylor Forklift
Truck #00486
TRUCK #465 - 2008 Daewoo Forklift
TRUCK #465
TRUCK #454 - 2012 Ford F650 Roll Back
TRUCK #454
TRUCK #463 - 2007 Freightliner Columbia
TRUCK #463
TRUCK #466 - 2011 International Prostar
TRUCK #466
TRUCK #447 - 2013 Contral Trailer
TRUCK #447
TRUCK #462 - 2007 Freightliner Columbia
TRUCK #462
TRUCK #456 - 2007 Kenworth T300
TRUCK #456
TRUCK #467 - 2003 Sterling LT9500
TRUCK #467
TRUCK #445 - 2011 LandoU Trailer
TRUCK #445
TRUCK #476 - 2006 Mack-Roll Off Truck
TRUCK #476
TRUCK #455 - 2004 Freightliner Columbia
TRUCK #455
TRUCK #468 - 2001 Kalyn Siebert Trailer
TRUCK #468

 
 
 
